

114 HR 6160 IH: Chief Manufacturing Officer Act
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6160IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Mr. Ryan of Ohio (for himself, Mr. Reed, Mr. Cicilline, Mr. Honda, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the United States Chief Manufacturing Officer in the Executive Office of the President
			 with the responsibility of developing a national manufacturing strategy to
			 revitalize the manufacturing sector, spur economic growth, and expand
			 United States competitiveness, and for other purposes.
	
 1.Short titleThis Act may be cited as the Chief Manufacturing Officer Act. 2.Findings; sense of Congress (a)FindingsThe Congress finds the following:
 (1)The manufacturing sector consists of establishments that are primarily engaged in the transformation of materials, substances, or components into products.
 (2)The Federal Government supports manufacturing in a variety of ways; manufacturing related activities are scattered in several agencies in the executive branch.
 (3)Manufacturing employment, output and exports are impacted by tax policies, state of infrastructure and transportation, small business regulations, environmental regulations, trade policies, innovation ecosystems, workforce development, and education initiatives, with national security implications.
 (4)Manufacturers account for 12 percent of the total gross domestic product output in the United States, employing 9 percent of the workforce. Total output from manufacturing was more than 2 trillion dollars in 2014. In addition, there were more than 12 million manufacturing employees in the United States in 2015, with an average annual compensation of about $80,000.
 (5)Legislative policies and executive actions often result in unintended, inconsistent, and conflicting outcomes with respect to the growth of manufacturing in the United States.
 (b)Sense of CongressIt is the sense of Congress that a well-designed national manufacturing strategy would benefit the United States economy in several important ways:
 (1)A revitalized manufacturing sector enables the United States to derive more of its economic growth from exports and domestic production than it has in the past two decades.
 (2)Average domestic wages would rise in response to growing manufacturing output, as manufacturing jobs historically have paid higher wages and benefits than nonmanufacturing jobs.
 (3)A growing manufacturing sector would help lay a foundation for future United States economic growth, since manufacturing industries perform the vast share of private-sector research and development, which fuels the innovation that serves as a primary engine of economic growth.
 (4)The United States would expand its long-standing leadership in advanced manufacturing technologies with Federal investments in manufacturing research and development, education, and workforce training.
 (5)There has always been a strong connection between domestic manufacturing and national defense and homeland security. A strong and innovative manufacturing industry will maintain the United States military superiority and will allow for an unquestionable ability to respond quickly to threats and catastrophes.
				3.United States Chief Manufacturing Officer
 (a)AppointmentNot later than 6 months after the date of the enactment of this Act, the President shall appoint a United States Chief Manufacturing Officer, by and with the advise and consent of the Senate. The position of the Officer shall be in the Executive Office of the President and report to the President through the Chief of Staff. Such appointment shall not be construed to authorize an increase in the number of full-time equivalent employees within the Executive Office of the President.
 (b)PayThe annual rate of pay for the United States Chief Manufacturing Officer shall be an Executive Schedule rate of pay (subchapter II of chapter 53 of title 5, United States Code), as determined by the President, commensurate with the qualifications and expertise of the individual appointed to be such Officer.
 (c)DutiesThe primary duty of the United States Chief Manufacturing Officer is to develop the national manufacturing strategy described in subsection (d) and the other duties include the following:
 (1)Advise the President on policy issues that impact the economic activities and the workforce in the manufacturing sector.
 (2)Chair the Committee on Technology under the National Science and Technology Council. (3)Foster the coordination of manufacturing-related policies and activities across agencies by—
 (A)encouraging the use of best innovative manufacturing practices across the Federal Government; (B)ensuring the use of best information technologies and cybersecurity practices for manufacturing; and
 (C)analyzing the status of manufacturing technology needs across agencies. (4)Conduct technology policy analyses to improve United States manufacturing productivity, technology, and innovation, and cooperate with United States manufacturing industry in the improvement of its productivity, technology, and ability to compete successfully in world markets.
 (5)Determine the influence of economic, labor, and other conditions, industrial structure and management, and government policies on technological developments in manufacturing sectors worldwide.
 (6)Identify technological needs, problems, and opportunities within and across the manufacturing sector that, if addressed, could make a significant contribution to the economy of the United States.
 (7)Assess whether the capital, technical, and other resources being allocated to manufacturing are likely to generate new technologies, are adequate to meet private and social demands for goods and services, and are sufficient to promote productivity and economic growth.
 (8)Propose studies and policy experiments, in cooperation with agencies, to determine the effectiveness of measures with the potential of advancing United States technological innovation in manufacturing.
 (9)Encourage the creation of joint initiatives by State and local governments, regional organizations, private businesses, institutions of higher education, nonprofit organizations, or Federal laboratories to encourage technology transfer, to stimulate innovation, and to promote an appropriate climate for investment in manufacturing-related industries.
 (10)Propose manufacturing-related cooperative research involving appropriate Federal entities, State or local governments, regional organizations, institutions of higher education, nonprofit organizations, or private industry to promote the common use of resources, to improve training programs and curricula, to stimulate interest in high technology manufacturing careers, and to encourage the effective dissemination of manufacturing technology skills within the wider community.
 (11)Serve as a focal point for discussions among companies that manufacture in the United States on topics of interest to the manufacturing industry and workforce, including discussions regarding emerging and advanced technologies.
 (12)Promote Government measures, including legislation, regulation, and policies with the potential of advancing United States technological innovation in manufacturing and exploiting manufacturing innovations of foreign origin.
 (13)Develop strategies and policies that would encourage manufacturing enterprises to maintain production facilities and retain manufacturing jobs in the United States and use manufacturing supply chains based in the United States.
 (14)Support communities negatively impacted by the closure or relocation of manufacturing facilities by promoting efforts to revitalize communities for new manufacturing enterprises.
 (15)Assist States in their economic development plans for manufacturing and in their efforts to relocate manufacturing facilities within the United States rather than moving manufacturing outside of the United States.
 (16)Promote the goals of Network for Manufacturing Innovation Program established under section 34 of the National Institute of Standards and Technology Act (15 U.S.C. 278s).
 (17)Encourage participation of public and private organizations, State educational agencies, and institutions of higher education in the annual celebration of National Manufacturing Day to enhance the public perception of manufacturing.
 (18)Any other function and activity assigned by the President. (d)National manufacturing strategyThe national manufacturing strategy shall contain a summary of the current state of manufacturing in the Federal Government and comprehensive strategies for—
 (1)innovation policies and initiatives and investments in research and development; (2)identifying and addressing the anticipated workforce needs of the manufacturing sector;
 (3)strengthening education and the required training and certifications for manufacturing; (4)creating training and appropriate career paths to manufacturing jobs for qualified veterans and others that have become unemployed;
 (5)promoting the development of quality control and other technical standards; (6)maintaining reliable physical and telecommunications infrastructure, and the required investments in infrastructure projects as needed for manufacturing;
 (7)analyzing the status of manufacturing technology needs in the industrial sector and providing recommendations for economic and labor force expansions;
 (8)monitoring technology directions and analyzing strengths, weaknesses, threats, and opportunities in the United States manufacturing sector;
 (9)implementing appropriate tax incentives and credits to assist manufacturing enterprises improve their competitiveness;
 (10)recommending Federal and State regulations to reduce cost of manufacturing and improve productivity;
 (11)promoting the export of United States manufactured goods and enforcement of fair trading rules; (12)developing plans to strengthen the manufacturing ecosystems that would continuously foster the growth of advanced manufacturing;
 (13)identifying other forms of assistance to companies that manufacture in the United States to successfully compete in global markets;
 (14)coordinating the United States national manufacturing strategy with manufacturing strategy from each State to ensure a well-integrated national strategy; and
 (15)such other issues determined to be necessary by the President. (e)ReportsNot later than 24 months after the date of the enactment of this Act, every 24 months thereafter, and upon request by the President or the Congress for an updated or interim report, the United States Chief Manufacturing Officer, in consultation with the Director of the Office of Management and Budget, shall submit to the President and Congress a report on the national manufacturing strategy described in subsection (d). The report shall address strategies to promote innovation and investment in domestic manufacturing, support the development of a skilled and diverse manufacturing workforce, promote equitable trade policies, expand exports of manufactured goods, enable global competitiveness, encourage sustainability, and support national security.
 (f)Conforming amendmentSection 102 of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6622) is amended by adding at the end the following new subsection:
				
 (d)ChairThe Chair of the Committee shall be the United States Chief Manufacturing Officer.. (g)DefinitionsIn this Act:
 (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code. (2)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)Nonprofit organizationThe term nonprofit organization means an organization that is described under section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (4)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe.
 (h)No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this Act. This Act shall be carried out using amounts otherwise made available for such purposes.
			